TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 31, 2014



                                       NO. 03-12-00243-CV


                                    Dennis Freiheit, Appellant

                                                  v.

                      Tiffany Stubbings and TEKSystems, Inc., Appellees




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on March 27, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.